Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the independent claims recite: “obtaining, by the terminal, a quantity of logical pixels corresponding to a touch operation performed on an interactive object on a touchscreen of the terminal; obtaining, by the terminal, a logical pixel density of the touchscreen, the logical pixel density being used for indicating a quantity of logical pixels comprised in a unit area of the touchscreen; correcting, by the terminal, the quantity of logical pixels corresponding to the touch operation based on the logical pixel density and a reference pixel density; and controlling, by the terminal, the interactive object based on the corrected quantity of logical pixels.” In other words, the touch pixels are being corrected to have a modified quantity than the sensed pixels based on the density of the touch pixels and a reference touch pixel density. While the prior art teaches modifying an input based on the difference of pixel density between different display units, the prior art does not teach determining the touch pixel density and modifying a touch input according to the difference between the touch pixel density of different display units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of the most relevant prior art:
Chen US 2016/0077605 A1, teaches determining the DPI (dots per inch) of each display such that the movement of a cursor in a second display having a different DPI is corrected according to the movement of the cursor in the first display multiplied by a ratio of the first and second display DPI. However, the pixel density or DPI as disclosed in Chen are related to the display pixels and Chen does not teach the touch pixels as required by the instant application. Specifically, the instant application defines the logical pixels (as shown in fig. 4, element 42) as touch detecting pixels and not display pixels. Chen does not teach modifying such pixels.
Enomoto US 2015/0149957 A1, teaches similar to Chen, modifying of screen resolutions. However, Enomoto does not teach modifying touch inputs based on touch pixel density and a reference pixel density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEPEHR AZARI/Primary Examiner, Art Unit 2621